Title: From George Washington to Robert Dinwiddie, 10 March 1757
From: Washington, George
To: Dinwiddie, Robert



Honble Sir
Philadelphia March 10th 1757

We may I think with great Propriety and Justice represent.
That—The Virginia Regiment was the first in arms of any Troops upon the Continent, in the prest War. That—The three Years which they have Servd has been one continued Scene of Action. That—whilst other Troops have an agreeable recess in Winter Quarters, the Nature of the Service in which we are engagd, and the smallness of Our Numbers so unequal to the Task, keep us constantly in Motion—That nevertheless, all these Services have hitherto been performd with great Spirit and cheerfulness but That continuing in a Service precarious and uncertain: hazarding Life Fortune & health to the chances of War, for the present, and a bare Subsistance, is matter for serious, and melancholy reflection: It tends to promote langour and Indifference: It sickens that laudable and generous Emulation so necessary among Troops: It is nipping in the bud our rising hopes. Hopes that we have been led to cherish: It is discouraging to Merit, and, I can’t help repeating, that it is in the highest degree dispiriting to the Officers, more especially those, who, having thrown themselves out of other employments are now to look forward and see, that they are wasting the Prime of their Lives and Constitutions in a Service the most uncertain, and Precarious: In which they can expect to be continued no

longer than hard blows, and continual Dangers require their Aid. and when those Causes Cease, are then dismissd, perhaps in a State of disability and Indigence from wounds, &ca.
These are reflections that must have due weight in every Breast, but the Idiots and Madman’s, and have made Our Officers anxiously Solicituous to know their Fate—at once—and the full extent of their Dependances, that they may regulate their conduct accordingly.
We cant conceive, that being Americans shoud deprive us of the benefits of British Subjects; nor lessen our claim to preferment: and we are very certain, that no Body of regular Troops ever before Servd 3 Bloody Campaigns without attracting Royal Notice.
As to those Idle Arguments which are often times us’d—namely, You are Defending your own properties; I look upon to be whimsical & absurd; We are Defending the Kings Dominions, and althô the Inhabitants of Gt Britain are removd from (this) Danger, they are yet, equally with Us, concernd and Interested in the Fate of the Country, and there can be no Sufficient reason given why we, who spend our blood and Treasure in Defence of the Country are not entitled to equal prefermt.
Some boast of long Service as a claim to Promotion—meaning I suppose, the length of time they have pocketed a Commission—I apprehend it is the service done, not the Service engag’d in, that merits reward; and that their is, as equitable a right to expect something for three years hard & bloody Service, as for 10 spent at St James’s &ca where real Service, or a field of Battle never was seen.
If it shou’d be said, the Troops of Virginia are Irregulars, and cannot expect more notice than other Provincials, I must beg leave to differ, and observe in turn, that we want nothing but Commissions from His Majesty to make us as regular a Corps as any upon the Continent—Because, we were regularly Enlisted attested and bound, during the King’s or Colony’s Pleasure—We have been regularly Regimented and trained, and have done as regular Duty for upwards of 3 Years as any regiment in His Majesty’s Service—We are regularly and uniformly Cloathd; Officers & Soldiers—We have been at all the expence that regulars are in providing equipage for the

Camp—and in few words I may say, we labour under every disadvantage, and enjoy not one benefit which regulars do.
How different from Us, the Establishment of all other Provincials is, may easily be discernd by considering, that they are raizd for a Season—assembl⟨ed⟩ in the spring and are dismissd in the Fall. consequently are totally ignorant of regular Service—They know their Dependance, and had nothing to expect; therefore coud not be dissappointed. They are never cloathd, and are at little expence, as they act as Irregulars and paid exorbitantly. There remains one reason more, which of itself, is fully sufficient to obviate scrupples: & that is—we have been in constant Pay, & on constant Duty since the commencement of these Broils, which none others have.
And we flatter ourselves, it will evidently appear, that the Advantages gaind by the Enemy, and the Ravages committed on our Frontiers are not owing to the Inactivity of the V. Regt In proof of which, we appeal to the many bloody Skirmishes with the Enemy last Campagn to our Beha[viou]r at Monogahela, & Services in the Campaign of 1754; To the number of Officers & Men killd in Battle, &ca &ca.
Recountg these Services is highly disagreeable to us—as it is repugnant to the Modesty becoming the Brave, but we are compelld thereto by the little Notice taken of Us—It being the General Opinion, that our Services are slighted, or have not been properly represented to His Majesty: otherwise the best of Kings woud have graciously taken Notice of Us in turn, while there are now Six Battalions raizd in America, and not an Officer of the Virginia Regiment Provided for. notwithstanding many of them had distinguishd themselves in the Service before Orders were Issued for raizing one of the Battalions above mentiond. Whereas, the disregarding the faithful services of any Body of His Majesty’s Subjects, tends to discourage Merit and lessen that generous Emulation, spirit, and laudable ambition so necessary to prevail in an Army and which Contributes so much to the Success of Enterprize.
I, in behalf of the Officers of the Virginia Regt beg, that your Honour will be pleas’d to take their Case into particular Consideration, and as they think themselves particularly entitled to your Honours Patronage, give them Reason by your earnest endeavours with His Lordship, to hope for a Soldiers reward, and

redress their Grievances in whatever manner shall seem to your Honour most conducive to their Interest, and His Majesty’s Service—We are all Sensible, that nothing but earnest application can obtain promotion, while there are so many dependants; & we now hope, as justice and equity are clear on our side, and as this seems to be the Crisis of our Fate that no stone will be unturnd to bring this abt. I am Honble Sir Yr most Obedt Hble Servt

Go: Washington

